Memorandum: by the Court.
We do not approve the form or the adequacy of the findings but in contesting the award the State advances only the factual arguments that the trial court “ presumably paid little attention to the contiguous sales ” and erred in “ giving any weight to claimant’s appraisal” claimed by the State to be based solely on lot values. We find neither contention persuasive; and our independent evaluation of the proof satisfies us that the award, which is well within the range of the testimony, is amply warranted by the competent credible evdience. Judgment affirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.